Citation Nr: 1702185	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-07 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased rating, greater than 30 percent, for surgical corneal scar and aphakia right eye. 

2. Entitlement to an increased rating, greater than 10 percent, for osteoarthritis of the right knee. 

3. Entitlement to an increased rating, greater than 20 percent, for post-operative lumbar spine with discectomy. 

4. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran had active service with the United States Air Force from October 1971 to July 1979. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. Since that time, original jurisdiction has been transferred to the RO in Muskogee, Oklahoma. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ), in October 2015. 

These claims were remanded in December 2015 for further development. 

A supplemental statement of the case (SSOC) was issued in February 2016 further denying the claims. 


FINDINGS OF FACT

1. Post-surgical corneal scar and aphakia in the right eye is manifested by best corrected and uncorrected distance vision of not better than 20/200 in the right eye and an average contraction of the visual field of 44 degrees for the entire appeal period.

2. Throughout the entire increased rating period on appeal, arthritis of the right knee has been manifested by flexion limited to, at worst, 75 degrees with pain, and normal extension. There is no evidence of subluxation or lateral instability. 

3. During the appeal period, the Veteran has had forward flexion in his thoracolumbar spine of 30 degrees or less with pain occurring at 5 degrees.  

4. The Veteran does not meet the minimum threshold requirements for a TDIU on a schedular basis; his service-connected disabilities do not preclude all forms of substantially gainful employment consistent with his education and occupational background. 


CONCLUSION OF LAW

1. The criteria for a disability rating in excess of 30 percent for a right corneal surgical scar and right eye aphakia have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.79, Diagnostic Code (DC) 6066 (2016).

2. For the entire period on appeal, the criteria for a rating in excess of 10 percent for arthritis of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  §§ 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).

3. The criteria for the assignment of an increased disability rating of 40 percent for the service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 4.7, 4.71, 4.71a, Diagnostic Code 5243 (2015).  
 

4. The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 

A. Right Eye Disorder

Initially, the Board notes that VA's schedule for rating eye disabilities were revised effective December 10, 2008, but that these amended criteria govern cases only when the claim is filed on or after that date unless the Veteran asks that his claim be adjudicated under the new criteria. See 73 Fed. Reg. 66,543 (November 10, 2008). The Veteran's increased rating claim was filed in January 2011 and therefore the amended criterion applies. 
 
The rating criteria contemplating diseases of the eye direct require the rater to evaluate the disability on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation. 38 C.F.R. § 4.79, Codes 6000-6009. The evidence does not show, nor has the Veteran asserted, incapacitating episodes related to his service-connected right eye disability during the current appeal period; and the rating criteria pertaining to such are thus not applicable in the present appeal. Id. The Veteran is also required to be rated separately on impairment of visual acuity and impairment of visual fields. 

The provisions of 38 C.F.R. § 4.79, DCs 6061 to 6066, pertain to impairment of central visual acuity. Visual acuity is rated based upon the best corrected distance vision, even if a central scotoma is present. However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, evaluate the visual acuity of the poorer eye using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity. 38 C.F.R. § 4.76 (b) (2016). 

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) if corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or when corrected visual acuity is 20/50 in both eyes. 38 C.F.R. § 4.84a, DCs 6078, 6079 (2008); 38 C.F.R. § 4.79, DC 6066 (2016).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) if corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/100 in one eye and 20/50 in the other eye; or (4) corrected visual acuity of 20/70 in one eye and 20/50 in the other eye. 38 C.F.R. § 4.84a, DCs 6077, 6078 (2008); 38 C.F.R. § 4.79, DC 6066 (2016).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity in both eyes is 20/70; (2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; (3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye; or (7) blindness of one eye and corrected vision to 20/40 in the other eye. 38 C.F.R. § 4.84a, DCs 6070, 6074, 6076, 6077, 6078 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2016).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; (2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; (3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; (4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/50 and 20/40, respectively, in the other eye. 38 C.F.R. § 4.84a, DCs, 6066, 6070, 6073, 6076 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2016).

The Veteran testified at the October 2015 hearing that he had a cornea transplant in his right eye years ago. He reported that his eye is now "clouding up". His wife submitted a statement in March 2016 indicating that the Veteran still is unable to see very well after three surgeries. He also has strong sensitivity to light. 

In May 2011 the Veteran had a VA examination of both of his eyes. It was noted that the Veteran's condition had been previously treated with a corneal transplant, with pseudophakia of the right eye. Specifically, the Veteran had right eye repair in 1974 at the Dallas VA. The Veteran reported glare, light sensitivity and distorted or blurred vision. The vision resulting from this treatment has rendered right eye 20/150 corrected distance vision and 20/200 corrected near vision and extreme photophobia. In the left eye, the Veteran had 20/25 corrected distance vision and 20/30 corrected near vision. There were cataracts noted that were related to age and there was no finding of retinopathy. The Veteran reported no recent incapacitating episodes.  The visual field charts indicate that the Veteran has an average contraction of 44 degrees in his right eye. 

Based on the visual acuity findings, the Veteran's condition more nearly approximates a 20 percent rating based on a visual acuity of 20/150 which is interpreted for rating schedule purposes as 20/200. In terms of the visual field, the Veteran's average contraction in his right eye was 44 degrees. This warrants a rating of 10 percent for visual field defect for a unilateral contraction of the visual field of less than 45 degrees. 

When both decreased visual acuity and visual field defect are present in one eye and are service connected, the visual acuity and visual field defect  are separately evaluated and combined under the provisions of 38 CFR §4.25. {38 CFR §4.77(c)}
The 20 percent and 10 percent evaluations combine under 38 CFR §4.25 for a 30 percent evaluation. However, a rating above 30 percent is not warranted. 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. There are no additional findings of frequent hospitalization or marked interference with employment. Moreover, the rating criteria adequately address the Veteran's symptoms in his eyes. The Veteran's symptoms are primarily associated with poor visual acuity and a decreased visual field.  

B. Right Knee

The Veteran's right knee arthritis is currently rated under Diagnostic Code 5003. Diagnostic Code 5003 rates degenerative arthritis, including painful motion associated with the arthritis, even when there is noncompensable limitation of motion. Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Codes 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion. As the right knee arthritis is already rated 10 percent disabling, and a 10 percent rating is the maximum rating provided for arthritis of a major joint under Diagnostic Code 5003, a rating in excess of 10 percent is not possible under Diagnostic Code 5003.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is rated noncompensable (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling. 38 C.F.R. § 4.71a. See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensable (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling. 38 C.F.R. § 4.71a. See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula. Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling. Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling. 
38 C.F.R. § 4.71a.

Diagnostic Code 5256 provides ratings for ankylosis of the knee. Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling. Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely be rated 60 percent disabling. 
38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic. 38 C.F.R. § 4.71a.

Under DC Code 5257, a knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating. A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.

The Veteran testified at his October 2015 hearing that his right knee does not swell that often but does give way "every once in a while". He indicated that he occasionally wears a knee brace and experiences a constant full ache. He testified that once a month the right knee bothers him to such an extent that he does not leave his home. When this happens, the Veteran elevates his knee for a few days. The Veteran's wife also submitted a statement in March 2016 where she asserted that the Veteran's knees keep him from doing things he has always done such as running, bowling, playing basketball and softball, training horses, and medal detecting. She indicated that pain keeps the Veteran in his recliner and he gains weight and gets even more cranky and depressed.  

The Veteran had a VA examination in February 2011, he reported weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability and pain. He indicated he does not experience heat, redness, deformity, tenderness, drainage, effusion, subluxation and dislocation. The Veteran reported experiencing the following flare-ups as often as 2 times per week and each time lasts for 1 day. From 1 to 10 (10 being the worst) the severity level was at 5. The flare-ups are precipitated by physical activity. It is alleviated by rest and by Ibuprofen 800 Mg X 3 and Meloxicam 15 mg X 1. During the flare-ups he experiences the following functional impairment which is described as difficulty walking and limitation of motion of the joint which is described as hard to bend knee.  The Veteran reported that his condition, in the past 12 months, has not resulted in any incapacitation. The Veteran had flexion of 75 with pain noted at 10. Extension was found to be 0. The VA examiner noted that the joint function is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. There also was no noted anklyosis or crepitus. 

The Veteran had a consultative examination for the Social Security Administration in July 2014 and flexion was found in the right knee to be 100 degrees. 

After reviewing the lay and medical evidence relevant to the increased rating period on appeal, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for right knee arthritis for the entire increased rating period on appeal. The Board finds that, throughout the appeal period, even with such considerations of additional limitation of motion or function, (see DeLuca; 
38 C.F.R. §§ 4.40, 4.45, 4.59), the Veteran's right knee arthritis has been manifested by flexion limited to, at worst, 75 degrees after repetition and normal extension. The Board finds that the evidence of record does not demonstrate additional disability as a result of weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.

Further, under Diagnostic Code 5260 the Veteran's right knee flexion was to 75 degrees in the February 2011 VA examination. Therefore, the criteria for a higher disability rating under Diagnostic Code 5260 (limitation of flexion to 30 degrees for a 20 percent rating) have not been met or more nearly approximated. The lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 10 percent under Diagnostic Code 5260 for arthritis of the right knee for any period.
38 C.F.R. § 4.71a.

Diagnostic Code 5261 contemplates impairment of the knee manifested by limitation of extension. In this case, the evidence shows that the Veteran had normal extension. Thus, even if pain is taken into account, there is no credible evidence of record demonstrating extension limited to 15 degrees or less which would warrant a 20 percent rating. As the criteria for a 20 percent disability rating under Diagnostic Code 5261 (limitation of extension to 15 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 10 percent under Diagnostic Code 5261 for arthritis of the right knee for any period. 38 C.F.R. § 4.71a.

The Board has also considered whether any other diagnostic code would allow for an increased rating in excess of 10 percent for the Veteran's right knee disability. Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. The medical evidence revealed no showing of dislocation of the right meniscus in this case; therefore, this code does not apply. 

Diagnostic Code 5259 addresses removal of symptomatic semilunar cartilage, but there is no indication that the Veteran has undergone such a procedure; thus, Diagnostic Code 5259 does not apply. Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum. 38 C.F.R. § 4.71a.

A separate rating under DC 5257 is also not for application. While the Veteran reported occasional right knee instability, the examiner found that joint stability tests were all normal; and noted no evidence/history of recurrent patellar subluxation/dislocation.

Finally, in considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis. 

For these reasons, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for right knee arthritis for the entire increased rating period on appeal. To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. There are no additional findings of frequent hospitalization or marked interference with employment. Moreover, the rating criteria adequately address the Veteran's symptoms in his lumbar spine. The Veteran's symptoms are primarily associated with inability to reach certain ranges of motion. 

C. Lumbar Spine

The Veteran's service-connected degenerative disc disease of the lumbar spine has been rated 20 percent during the entire appeal period under DC 5243, which is part of the General Rating Formula for Disease and Injuries of the Spine. 38 C.F.R. § 4.71a.  

Under this formula, a 10 rating is assigned for forward flexion of the thoracolumbar spine between 60 and 85 degrees or a combined range of motion greater than 120 degrees but not greater than 235 degrees; a 20 rating is assigned for forward flexion of the thoracolumbar spine between 30 and 60 degrees; a 30 rating is assigned for forward flexion of the thoracolumbar spine between 15 and 30 degrees; a 40 rating is assigned for forward flexion of the thoracolumbar spine to 15 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment).

Residuals of lumbar strain with degenerative changes may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS). See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2015). Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The Veteran testified that he is unable to bend over and that he can only squat. He testified that his back "locks up" every day. He also reported incapacitating episodes about once or twice a week. His wife submitted a statement in March 2016 where she said that when the Veteran gets out of bed every morning his back is stiff and it tilts at an angle. The Veteran has learned to go without socks because he can't bend over to put them on. The Veteran's wife noted that he tries to put his arms in the sleeves of his shirt and struggles. She indicated that he can't lift much if he does he cannot get out of bed the next morning. He cannot sit for any length of time or gets up and walks bent over.  

The Veteran had a VA examination in February 2011. The examination revealed no evidence of radiating pain on movement and muscle spasm was absent.  Spinal contour was preserved, though there was tenderness. There was no guarding of movement. The examination did not reveal any weakness. Muscle tone was normal and there was no atrophy present in the limbs. There was no ankylosis of the thoracolumbar spine. The Veteran had forward flexion in his thoracolumbar spine of 30 degrees with pain indicated at 5 degrees. This is consistent with a 40 percent rating given the fact that forward flexion is 30 degrees or less and is even more restricted where pain is noted. 

At his July 3, 2014 consultative examination for the Social Security Administration, the Veteran had forward flexion in his thoracolumbar spine of 30 degrees. This is also consistent with a 40 percent rating. 

In terms of the Formula for Rating IVDS, there is no evidence in the record of reports of incapacitating episodes. While the Veteran reported incapacitating episodes, there is no medical evidence to corroborate these claims. Therefore, this formula is inapplicable to the Veteran's claim. 

In terms of Deluca and Mitchell, there is no evidence of flare-ups, increased pain with activity of functional loss.   The Veteran had a February 2011 VA examination where the examiner indicated that the Veteran was not additionally limited by pain, weakness, lack of endurance or incoordination after repetitive use. There is no indication that a rating higher than 40 percent would be appropriate. 

Based on the above evidence, an increased rating of 40 percent is appropriate for the appeal period. 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. There are no additional findings of frequent hospitalization or marked interference with employment. Moreover, the rating criteria adequately address the Veteran's symptoms in his lumbar spine. The Veteran's symptoms are primarily associated with inability to reach certain ranges of motion. 

II. TDIU

The Veteran is seeking entitlement to a total disability rating, alleging that he is unable to work due to his service-connected disabilities.

The Veteran's service-connected post-traumatic stress disorder was rated 50% since July 19, 2012. The Veteran's service-connected degenerative disc disease of the lumbar spine has been rated 20% from March 1. 2004. The Veteran's service-connected corneal scar has been rated 30% since July 7, 1979. The Veteran's service-connected right knee arthritis has been rated 10% since July 7, 1979. The Veteran's combined disability evaluation from March 1, 2004 has been 50%. The Board notes that it has increased the rating for the Veteran's lumbar spine disability to 40% and that this would increase the combined disability evaluation to 60%.   

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

In this instance the Veteran does not meet the threshold for entitlement to TDIU on a schedular basis even with the increased rating for his lumbar spine disability.  

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The rating board will include a full statement as the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  Id.  

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran testified at the October 2015 hearing that he cannot work because he is unable to take the sun on the right side any more. He also indicated that the back and knee cause difficulties with being able to work. He has three years of college and primarily worked as a surveyor.  He testified that he has never worked a sedentary job. In a February 2011 statement, the Veteran indicated that his back will not allow him to work longer than an hour or two without putting him out of commission for days on end.  The Veteran's wife submitted a statement in March 2016 where she asserts that in July of 2014 the Veteran was declared 100% disabled by Social Security Administration. The Veteran's wife also asserts that she has been a supervisor for over 20 years and she would not hire anyone who was that visually impaired and had the back and knee injuries that the Veteran possesses. 
 
In terms of the right eye condition and the effect on employment, the May 2011 VA examiner noted that decrease in vision and light sensitivity will make tasks in moderate to bright lighting difficult and will hinder driving on bright days. 

In terms of the lumbar spine and the effect on employment, the May 2011 VA examiner noted that the Veteran has a hard time bending, moving around and walking for long periods of time. 

No examiner or provider has indicated that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.    As the opinions in February 2011 and May 2011 contain an explanation of the reasons for the conclusions based on an accurate review of the pertinent evidence, including an accounting of which activities would be restricted and which would not, they are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).    

The Board also considered the fact that the Veteran was found disabled by SSA in July 2014. However, the Board notes that SSA utilizes different criteria for finding someone unable to work. Specifically in this instance, the Veteran was found capable of performing sedentary work. However, because SSA utilizes age as part of its determination, the Veteran was still entitled to disability based on his age coupled with the fact that he could only perform sedentary work. There, however, is nothing in the SSA documentation that supports a determination that the Veteran could not at least perform sedentary work. The evidence does not support a finding that the Veteran is entitled to TDIU on an extraschedular basis. 

III. Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with several VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his service-connected disabilities and the affect they have on his ability to work. 

Finally, this claim was remanded in December 2015 to obtain the Veteran's SSA records. These records were obtained in full and therefore there has been at least substantial compliance with remand directives. 

ORDER

Entitlement to an increased rating, greater than 30 percent, for surgical corneal scar and aphakia right eye is denied. 

Entitlement to an increased rating, greater than 10 percent, for osteoarthritis of the right knee is denied  

Entitlement to an increased rating, greater than 20 percent, for post-operative lumbar spine with discectomy is granted.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.  




____________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


